Jones, Judge:
The claimants’ petition alleges that on or about September 30, 1965, in the City of New Cumberland, in Hancock County, negligent blasting by a construction crew of the State Road Commission caused damage to the claimants’ residence in the amount of $110.16.
At the hearing of this claim, the respondent filed a stipulation in writing setting forth that it had made a thorough investigation of the facts and circumstances giving rise to the claim, and that based thereon, it believes the facts alleged by the claimant are true and the damages claimed are reasonable.
Upon consideration of the petition and the stipulation and statements of counsel, the Court is of opinion that the petition and stipulation present a valid claim within the jurisdiction of the Court and against the State Road Commission which in equity and good conscience should be paid and, accordingly, it is the judgment of the Court that the claimants, Warren Chamberlain and Justine Chamberlain, should recover and they are hereby awarded the sum of $110.16.